Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
The present application, filed on July 29, 2022, in which claims 1-20 were presented for examination, of which claims 1, 3, 10 and 19 were amended, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to independent claim 20, Examiner has maintained the original rejection. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
	Regarding claims 1 and 10, the limitation “the scraper member” should be changed to “a scraper member” since it’s being introduced for the first time.
	If Applicant applies the correction, then the limitation “a scraper member” in claim 2 should be changed to “the scraper member”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin (US Patent 5,644,796) embodiment of Fig. 3 in view of embodiment of Fig. 4.
Regarding claim 1, Laughlin discloses an attachment for gloves (combination of 12, 22, 24, 26, 32, Fig. 1-3) for removing grass clippings from the underside of a lawnmower deck, wherein the attachment for gloves is worn on the end of a user's finger, the attachment for gloves comprising: 
a sleeve member (12, Fig. 1-3) having a distal end (see annotated Fig. 3 below) and a proximal end (see annotated Fig. 2 below), wherein the sleeve member (12) is tubular and is sized and configured to receive a finger of a user (Fig. 3); and 
a tip member (see annotated Fig. 3 below, examiner notes area to the left of annotated vertical line is the “tip member”) extending past the distal end of the sleeve member (examiner notes annotated “tip member” is shown extending away from the “distal end” in annotated Fig. 3 below), wherein the tip member is open on a palm side (Col. 2, lines: 31-36, examiner notes slit, 32, causes the tip member to be open on a palm side), 
wherein, the scraper member (26) is attached to the tip member (see annotated Fig. 3 below) by an adhesive (Col. 2, lines: 31-36) 
wherein, when the device is placed on the user's finger, it is configured to have a portion of the user's finger (see annotated Fig. 3 below) extends through the distal end of the sleeve member and is not covered by the tip member on the palm side of the tip member (“configured to…side of the tip member” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the “tip member” is shown not covering the users finger on the palm side in Fig. 4 below).

    PNG
    media_image1.png
    451
    433
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image2.png
    432
    502
    media_image2.png
    Greyscale

Fig. 3-Examiner Annotated
Laughlin embodiment of Fig. 3 does not disclose the scraper member attached to the tip member by a rivet.
However, in Laughlin embodiment of Fig. 4, which is directed to another means of fastening a scraper member to a glove, wherein a rivet is taught to secure scraper member, 26a, to the sleeve member, 12 (Col. 2, lines: 43-48, Fig. 4).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a rivet as taught by Laughlin embodiment of Fig. 4 as the fastening means for the scraper member to the tip member of Laughlin embodiment of Fig. 3. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because rivets are a well-known type of fastener for glove attachments as taught by Laughlin embodiment of Fig. 4, in order to prevent the scraper member from detaching when the adhesive is becomes worn out.

Regarding claim 2, Laughlin discloses a scraper member (26, Fig. 3) attached to the tip member (see annotated Fig. 3 above) and extending distally from the tip member (as shown in annotated Fig. 3 above), wherein the scraper is metal (Col. 2, lines: 27-30).  

Regarding claim 3, Laughlin discloses the scraper member (26, Fig. 3) is attached to the tip member on the palm side of the tip member (see annotated Fig. 3 above).  

Regarding claim 5, Laughlin discloses the scraper member (26, Fig. 3) is curved (examiner notes element 26 in Fig. 3 is shown as “curved”).  

Regarding claim 6, Laughlin  discloses an angle is formed between the sleeve member and the tip member (see annotated Fig. 3 above)
They do not explicitly disclose the angle is 90 degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an angle of 90 degrees, in order to remove debris in hard to reach angles, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, Laughlin discloses an angle is formed between the sleeve member and the tip member (see annotated Fig. 3 above)
They do not explicitly disclose the angle is 45 degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an angle of 45 degrees, in order to remove debris in hard to reach angles, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 8, Laughlin discloses the sleeve member and the tip member form a uniform body (examiner notes as shown in Fig. 3 above).  

Regarding claim 9, Laughlin discloses the tip member is approximately a half-cylinder (see annotated Fig. 3 above) 
They do not explicitly disclose the tip member is a half-cylinder. 
However, it would have been an obvious matter of design choice to make the tip member a half-cylinder, since such a modification would have involved a mere change in shape, in order to enhance the aesthetic appearance of the tip member. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, Par. 0010, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Laughlin discloses a hand worn debris removal device (combination of 12, 22, 24, 26, 32, Fig. 1-3) comprising: 
a glove with a back side (examiner notes “palm side” is shown in Fig. 2), a palm side (examiner notes “palm side” is shown in Fig. 1), a proximal side (see annotated Fig. 2 below) and a distal side (see annotated Fig. 2 below), the glove having a plurality of fingerstalls (combination of 12 and 22); Page 2 of 11Caldwell Intellectual Property Law, LLC 200 Clarendon St.
a plurality of scraping segments (combination of 26, and annotated “tip member”), wherein each of the plurality of scraping segments is attached to a respective one of each of the plurality of fingerstalls (combination of 12 and 22) at the proximal side of the scraping segment (see annotated Fig. 3 below), and wherein each of the plurality of scraping segments includes: 
a sleeve member (12) having a distal end (see annotated Fig. 3 below) and a proximal end (see annotated Fig. 2 below), wherein the sleeve member is tubular and is sized and configured to receive a finger of a user (Fig. 4); and 
a tip member (see annotated Fig. 3 below) extending past the distal end of the sleeve member (see annotated Fig. 3 below), wherein the tip member is open on a palm side (Col. 2, lines: 31-36, examiner notes slit, 32, causes the tip member to be open on a palm side), 
wherein, the scraper member (26) is attached to the tip member (see annotated Fig. 3 below) by an adhesive (Col. 2, lines: 31-36) 
wherein, when the device is placed on the user's finger, it is configured to have a portion of the user's finger (see annotated Fig. 3 below) extends through the distal end of the sleeve member and is not covered by the tip member on the palm side of the tip member (“configured to…side of the tip member” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the “tip member” is shown not covering the users finger on the palm side in Fig. 4 below).

    PNG
    media_image3.png
    451
    433
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated

    PNG
    media_image4.png
    432
    502
    media_image4.png
    Greyscale

Fig. 3-Examiner Annotated

Laughlin embodiment of Fig. 3 does not disclose the scraper member attached to the tip member by a rivet.
However, in Laughlin embodiment of Fig. 4, which is directed to another means of fastening a scraper member to a glove, wherein a rivet is taught to secure scraper member, 26a, to the sleeve member, 12 (Col. 2, lines: 43-48, Fig. 4).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a rivet as taught by Laughlin embodiment of Fig. 4 as the fastening means for the scraper member to the tip member of Laughlin embodiment of Fig. 3. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because rivets are a well-known type of fastener for glove attachments as taught by Laughlin embodiment of Fig. 4, in order to prevent the scraper member from detaching when the adhesive is becomes worn out.

Regarding claim 11, Laughlin discloses a scraper member (26, Fig. 3) attached to the tip member (see annotated Fig. 3 above) and extending distally from the tip member (as shown in annotated Fig. 3 above).

Regarding claim 12, Laughlin discloses the scraper member (26, Fig. 3) is attached to an inside portion of the tip member (see annotated Fig. 3 above).  

Regarding claim 14, Laughlin discloses the scraper member (26, Fig. 3) is curved (examiner notes element 26 in Fig. 3 is shown as “curved”).  

Regarding claim 15, Laughlin discloses an angle is formed between the sleeve member and the tip member (see annotated Fig. 3 above)
They do not explicitly disclose the angle is 90 degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an angle of 90 degrees, in order to remove debris in hard to reach angles, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 16, Laughlin  discloses an angle is formed between the sleeve member and the tip member (see annotated Fig. 3 above)
They do not explicitly disclose the angle is 45 degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an angle of 45 degrees, in order to remove debris in hard to reach angles, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 17, Laughlin discloses the sleeve member and the tip member form a rigid, uniform body (Col. 2, lines: 5-14, examiner notes the materials listed are “rigid” to a degree and the claimed elements are shown as “uniform” in annotated Fig. 3 above).  

Regarding claim 18, Laughlin  discloses the tip member is approximately a half-cylinder (see annotated Fig. 3 above) 
They do not explicitly disclose the tip member is a half-cylinder. 
However, it would have been an obvious matter of design choice to make the tip member a half-cylinder, since such a modification would have involved a mere change in shape, in order to enhance the aesthetic appearance of the tip member. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, Par. 0010, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Laughlin discloses the device (combination of 12, 22, 24, 26, 32, Fig. 1-3) is configured to have user's finger extends through the sleeve member sufficiently Page 3 of 11Caldwell Intellectual Property Law, LLC 200 Clarendon St.Boston, MA 02116such that the user's finger can engage with and exert a force in the proximal direction against the distal end of the sleeve member (“configured to…distal end of the sleeve member” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin , further in view of Tsuda (JP PG Pub. 2000239910A), hereinafter Tsuda as best understood.
Regarding claim 4, Laughlin discloses the invention substantially as claimed above.
They do not disclose the scraper member is serrated.
However, Tsuda teaches yet another gardening attachment, wherein Tsuda teaches a scrapper member (11, Fig. 1-6) is serrated (examiner notes “serrated” as shown in Fig. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrapper member as disclosed by Laughlin, by it being serrated as taught by Tsuda, in order to enhance how much debris can be removed. 

Regarding claim 13, Laughlin disclose the invention substantially as claimed above.
They do not disclose the scraper member is serrated.
However, Tsuda teaches yet another gardening attachment, wherein Tsuda teaches a scrapper member (11, Fig. 1-6) is serrated (examiner notes “serrated” as shown in Fig. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrapper member as disclosed by Laughlin, by it being serrated as taught by Tsuda, in order to enhance how much debris can be removed. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Visokey (US PG Pub. 2016/0081404).
Regarding claim 20, Visokey discloses a device (246, Fig. 5A-5B) for attaching to a fingerstall of a glove comprising: a rigid, cylindrical sleeve (247, examiner notes one of ordinary skill in the art would recognize the materials of sleeve, Par. 0017, are “rigid” to a degree) having a proximal end (see annotated Fig. 5A below), a distal end (see annotated Fig. 5A below), and a palm side (see annotated Fig. 5A below), the sleeve (247) being configured to be attached to the fingerstall at the proximal end (“configured to…end” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1A-1B), wherein the sleeve member (247) is open on the palm side from a first point (see annotated Fig. 5C below) to the distal end (see annotated Fig. 5A below) such that an approximate half-cylinder is formed (Par. 0022, lines: 11-14, examiner notes the “cup formation” gives the sleeve an approximate half-cylinder).

    PNG
    media_image5.png
    373
    507
    media_image5.png
    Greyscale

Fig. 5A-Examiner Annotated


    PNG
    media_image6.png
    379
    503
    media_image6.png
    Greyscale

Fig. 5C-Examiner Annotated

Visokey does not explicitly disclose the sleeve member is a half-cylinder. 
However, it would have been an obvious matter of design choice to make the tip member a half-cylinder, since such a modification would have involved a mere change in shape, in order to enhance the aesthetic appearance of the tip member. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, Par. 0010, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                             

/KHALED ANNIS/Primary Examiner, Art Unit 3732